NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             DOUGLAS L. PRESTIDGE,
                Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5030
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:14-cv-00267-MCW, Judge Mary Ellen
Coster Williams.
                 ______________________

                 Decided: May 8, 2015
                ______________________

   DOUGLAS L. PRESTIDGE, Douglas, AZ, pro se.

    SETH W. GREENE, Commercial Litigation Branch, Civ-
il Division, United States Department of Justice, Wash-
ington, DC, for defendant-appellee. Also represented by
JOYCE R. BRANDA, ROBERT E. KIRSCHMAN, JR., CLAUDIA
BURKE.
                 ______________________
2                                           PRESTIDGE   v. US



Before PROST, Chief Judge, LOURIE and TARANTO, Circuit
                       Judges.
PER CURIAM.
    Douglas Prestidge brought this action in the United
States Court of Federal Claims. The court dismissed the
action for lack of jurisdiction. We affirm.
                       BACKGROUND
    Mr. Prestidge served in the United States Air Force
from December 1974 until he was honorably discharged in
December 1978. During his service Mr. Prestidge was
wounded by enemy fire and also was injured in a motorcy-
cle accident.
    Mr. Prestidge filed an application for disability bene-
fits with the Department of Veterans Affairs (VA) in
January 1979, and he was examined by a VA doctor in
March of that year. See Prestidge v. United States, No.
14-267C, slip. op. at 1 (Fed. Cl. Oct. 15, 2014). The VA
found that he had a service-connected disability and rated
him 30% disabled. Mr. Prestidge’s brief to this court
suggests that he had additional interactions with VA
doctors in later years.
     On April 7, 2014, Mr. Prestidge filed a complaint in
the Court of Federal Claims. The complaint alleges that
his medical condition has deteriorated because he re-
ceived inadequate medical care from the VA, that the VA
was negligent in processing his claims and providing
needed medical services, that he has not been appropri-
ately compensated for disabilities incurred in service, that
the VA committed “[c]lear [and] [u]nmistakable [e]rror
(CUE)” in processing his disability-benefit claims, and
that the government breached his enlistment contract by
failing to provide appropriate care and disability compen-
sation. The complaint lists as defendants the United
States, the VA, and several individual VA employees, and
it seeks $30,000,000 in damages. It also requests transfer
PRESTIDGE   v. US                                         3



of the case to the United States District Court for the
District of Arizona, stating that related actions are un-
derway there.
    The Court of Federal Claims dismissed Mr. Pres-
tidge’s case for lack of jurisdiction. Prestidge, No. 14-
267C, slip op. at 5. First, the court held that it could not
adjudicate the claims against individual VA employees
because its jurisdiction is limited to claims against the
United States. Id. at 3. The court likewise held that it
lacked jurisdiction over claims relating to the VA’s denial
of veterans’ benefits, because those claims must be pre-
sented through the Title 38 process, involving the Board
of Veterans Appeals and Court of Appeals for Veterans
Claims, not the Court of Federal Claims. Id. The court
dismissed Mr. Prestidge’s claims for breach of contract,
concluding that a veteran’s entitlement to medical ser-
vices arises from statute, not contract, and in any event
Mr. Prestidge’s enlistment contract does not mention
medical care. Id. at 3–4. The court also dismissed Mr.
Prestidge’s claims for negligence and malpractice because
those claims sound in tort and therefore fall outside the
statutory limits on the jurisdiction of the Court of Federal
Claims. Id. at 4. Finally, the court denied Mr. Prestidge’s
transfer request, because he had “already filed an action
in the District . . . of Arizona which encompasses his
claims in this suit,” making transfer unnecessary. Id.
    On appeal, Mr. Prestidge emphasizes that his claim is
based on breach of his enlistment contract. See Appel-
lant’s Br. 1. He reiterates that the VA failed to provide
adequate medical care or destroyed medical records,
couching his claims in terms of “abandonment,” “fraud,”
“misrepresentation,” “lying,” and “deceit.” Id. at Continu-
ation pp. 5, 7. This court has jurisdiction to hear this
appeal under 28 U.S.C. § 1295(a)(3).
4                                           PRESTIDGE   v. US



                        DISCUSSION
   We review de novo the dismissal of Mr. Prestidge’s
complaint for lack of jurisdiction. Frazer v. United States,
288 F.3d 1347, 1351 (Fed. Cir. 2002).
    Under the Tucker Act, the Court of Federal Claims
has “jurisdiction to render judgment upon any claim
against the United States founded either upon the Consti-
tution, or any Act of Congress or any regulation of an
executive department, or upon any express or implied
contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort.” 28
U.S.C. § 1491(a)(1). The Court of Federal Claims correct-
ly determined that none of Mr. Prestidge’s claims fall
within its limited jurisdiction.
    It is long-settled law that, for a plaintiff’s claim to
come within the Tucker Act, the “plaintiff must identify a
separate source of substantive law that creates the right
to money damages.” Fisher v. United States, 402 F.3d
1167, 1172 (Fed. Cir. 2005) (en banc in relevant part); see
United States v. Navajo Nation, 556 U.S. 287, 291 (2009).
Mr. Prestidge here points to his enlistment contract as
that source for his claims regarding denial of adequate
medical care.
      Governing precedents have long established a broad
general rule that rights to military pay and benefits are
established only by statutes and regulations, not by
enlistment contracts enforceable through damages reme-
dies. See, e.g., Bell v. United States, 366 U.S. 393, 401
(1961) (“[C]ommon-law rules governing private contracts
have no place in the area of military pay.”); Schism v.
United States, 316 F.3d 1259, 1268–76 (Fed. Cir. 2002)
(en banc) (“Congress’ authority and the various courts’
(i.e., the Supreme Court, our court, and our predecessor
court) consistent interpretation thereof demonstrate that
military health care benefits as a form of compensation
have long been exclusively a creature of statute, not
PRESTIDGE   v. US                                         5



contract.”); id. at 1275–76 (distinguishing cases “in-
volv[ing] military pay or retirement benefits” from “claims
based on enlistment agreements specifying non-pay
benefits [i.e., specific training or duty assignments] prom-
ised in writing to recruits”); Jablon v. United States, 657
F.2d 1064, 1066 (9th Cir. 1981) (“We have examined the
cases and underlying policy considerations and have
concluded that money damages are not an available
remedy for the government’s breach of an enlistment
contract.”).
     In this case, moreover, Mr. Prestidge failed to demon-
strate that his enlistment contract creates an entitlement
to medical care. Prestidge, No. 14-267C, slip op. at 4. The
contract refers to the extension of enlistments in times of
national emergency and the rights of enlisted members of
the Navy upon expiration of their service terms, but
nowhere mentions medical care. Gov’t’s Appendix at 36.
And although Armed Forces advertisements touted “excel-
lent care,” id. at 10, they “d[id] not impose a contractual
obligation on the United States,” Prestidge, No. 14-267C,
slip op. at 4. In Schism, the government admitted that its
recruiters made good-faith representations of the availa-
bility of free lifetime healthcare to encourage enlistment,
but we held that those promises “could not have formed
binding contracts.” 316 F.3d at 1262, 1272.
     Mr. Prestidge thus cannot found his complaint about
substandard care from VA doctors on a contract. Nor is
there any other Tucker Act basis for those allegations. To
the extent they sound in tort, the Tucker Act does not
cover them. See 28 U.S.C. § 1491(a)(1) (limiting the Court
of Federal Claims’ “jurisdiction to render judgment . . .
[to] cases not sounding in tort”); United States v. Wong,
Nos. 13-1074, -1075, 2015 WL 1808750, at *7 & n.5 (U.S.
Apr. 22, 2015); Keene Corp. v. United States, 508 U.S. 200,
214 (1993); U.S. Marine, Inc. v. United States, 722 F.3d
1360, 1372 (Fed. Cir. 2013); Eastport S.S. Corp. v. United
States, 372 F.2d 1002, 1010 (Ct. Cl. 1967). For the same
6                                          PRESTIDGE   v. US



reason, the Court of Federal Claims lacked jurisdiction
over Mr. Prestidge’s allegations of abandonment, fraud,
misrepresentation, lying, and deceit.
    Mr. Prestidge’s assertion that the VA mishandled his
disability-benefit claims also lies outside the Court of
Federal Claims’ jurisdiction. Congress created an elabo-
rate, special remedial scheme to handle claims regarding
veterans benefits. See Veterans’ Judicial Review Act
(VJRA), 38 U.S.C. §§ 7251–7299; see also 38 U.S.C.
§§ 511, 7104. That scheme displaces the Tucker Act to
whatever extent the Tucker Act might otherwise have
applied to Mr. Prestidge’s claims to statutory benefits.
See United States v. Bormes, 133 S. Ct. 12, 18–20 (2012)
(detailed remedial scheme can displace Tucker Act);
Sindram v. United States, 130 F. App’x 456, 458 (Fed. Cir.
2005) (“[A]n appeal to the Veterans Court is the exclusive
judicial remedy for the denial of a veteran’s benefits,
thereby preempting Tucker Act jurisdiction over [such]
claims.”); Addington v. United States, 94 Fed. Cl. 779, 782
(2010).
    Further, the Court of Federal Claims correctly dis-
missed Mr. Prestidge’s claims against individual VA
employees. Prestidge, No. 14-267C, slip op. at 3. “The
Tucker Act grants the Court of Federal Claims jurisdic-
tion over suits against the United States, not against
individual federal officials.” Brown v. United States, 105
F.3d 621, 624 (Fed. Cir. 1997).
    Mr. Prestidge does not renew his request for transfer
to the District of Arizona, and so we decline to address it
here. We also conclude that Mr. Prestidge’s submission
received May 1, 2015, which is untimely, makes no show-
ing that the Court of Federal Claims erred in dismissing
the case for lack of jurisdiction.
PRESTIDGE   v. US                                       7



                      CONCLUSION
   For the foregoing reasons, the decision of the Court of
Federal Claims is affirmed.
                      AFFIRMED